*140The appellant having a ferry established across Licking and a salt works on one side, he is entitled to have a road opened to his ferry and salt works as a necessary appendage to them, unless the injury resulting to the public or particular individuals will be greater than the benefits derived thereby, which does not appear will be the case in this instance. The county court seem- to have been prevented from granting the road prayed for by the appellant upon mistaken principles, supposing that the expense of opening the road was to be levied on the inhabitants of the county, which the law does not authorize; it only directs hands to be allotted to open and work on the road and keep the same in repair.From the whole testimony and the plat produced to the court, it is--of opinion that public utility as well as private convenience, requires that the said road shall be opened. 'It is therefore ordered,, that the judgment of the county court be reversed with costs,- and that the cause be remanded to the said court with directions’ to establish the said road, agreeable to the report of the reviewers and at the laying of the next county levy, order the sheriff or col-: lector thereof to pay the defendant the sum of seven shillings and six pence, the damages found by the jury on the last inquisition, which is ordered to be certified to the said court.